785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CENTRAL STATES SOUTHWEST AND SOUTHEAST AREAS PENSION FUND,Plaintiff-Appellee,v.ARLISS W. PORTER, D/B/A A & F CARTAGE, INC., AND PORTERDIST. CO., Defendant-Appellant.
84-3364
United States Court of Appeals, Sixth Circuit.
1/30/86

ORDER
BEFORE:  KENNEDY, MILBURN and RYAN, Circuit Judges.


1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that on April 5, 1984, a memorandum and order was entered that granted summary judgment for appellee as to appellant's liability for unpaid contributions, costs and attorney fees.  The dollar amount of damages was not specified in this order.  Appellee was directed to file a memorandum as to the amount of damages.  Appellant on May 7, 1984, filed a notice of appeal from the April 5 order.  A summary judgment that determines liability but not the amount of damages is not a final decision from which an appeal can be taken.  Rudd Const. Equip. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983).  Therefore, the Court is without jurisdiction to entertain the appeal.  It does not appear from the record that a notice of appeal from the May 10, 1984 final judgment was filed.


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.